PER CURIAM.
Judgment and order revers ad, and new trial ordered, with costs to th appellant to abide the event, unless the plain tiff stipulates to reduce the verdict to the sun of $100, as of the date of the rendition thereof in which event tbe judgment ns so modifie and orders are affirmed, without costs of thb appeal to either party.
McLENNAN, P. J., and ROBSON, J., vot' for reversal, on the~ ground that there is n avidence which would entitle the plaintiff to recovery for humiliation, which wns the onll luestion of. damage submitted to the jury.